Citation Nr: 0115983	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO denied entitlement to special 
monthly pension rating by reason of being in need of aid and 
attendance or on account of being housebound.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The added medical evidence received at the Board in April 
2001 was accompanied by the veteran's waiver of initial RO 
review.  See 38 C.F.R. § 38 C.F.R. § 20.1304(c) (2000).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 229 
F.3d 1369 (Fed. Cir. 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Following a preliminary review of the record, the Board is of 
the opinion that the record is insufficient for determining 
entitlement to special monthly pension based upon the need 
for regular aid and attendance at this time.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).




An historical review of the record shows that in December 
1989 the RO granted nonservice-connected pension benefits 
based upon permanent and total disability associated with 
panhypopituitarism, status post meningioma resection (40 
percent); bi-temporal hemianopia, status post meningioma 
resection (30 percent); arteriosclerotic heart disease, 
status post coronary artery bypass graft (30 percent); mild 
confusion and ataxia, status post meningioma resection (10 
percent); tinnitus, status post meningioma resection (10 
percent) and status post pulmonary embolism, right (10 
percent).  

Significantly, where an otherwise eligible veteran is in need 
of aid and attendance, an increased rate of pension is 
payable.  38 U.S.C.A. § 1521(d) (West 1991).  Need for aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The veteran shall be considered to be in need of aid 
and attendance if he or she: (1) Is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351 (2000); see 
also 38 U.S.C.A. § 1502(b) (West 1991).

If the veteran has a disability rated as permanent and total 
and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, and (2) by 
reason of a disability or disabilities, is permanently 
housebound but does not qualify for pension at the aid and 
attendance rate, he/she will be entitled to a rate of special 
monthly pension.  38 U.S.C.A. § 1521(e) (West 1991).

In a February 2001 statement from the veteran's 
representative it was noted that the veteran is currently in 
blind rehabilitation therapy at the Seattle, Washington VA 
Medical Center (MC).  The RO should obtain the complete 
records pertaining to this therapy.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Also, the veteran should be afforded a comprehensive eye 
examination by an ophthalmologist for the specific purpose of 
determining whether he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less as such matter remains unresolved clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)

Also, the Board notes that two years have passed since the 
veteran was last afforded an adequate VA aid and 
attendance/housebound examination.  Therefore, the veteran 
should also undergo a current VA aid and attendance 
examination with completion of a VA Form 21-2680, Examination 
of Housebound Status or Permanent Need for Regular Aid and 
Attendance.  Id.

Accordingly, in order to assist the veteran in the 
development of his claim and ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names and addresses of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess records 
referable to treatment of his 
disabilities, particularly, his eye 
disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should secure and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  




Regardless of the veteran's response, the 
RO should obtain all outstanding blind 
rehabilitation therapy records at the 
Seattle, Washington VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. 106-
475, § 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special ophthalmological examination of 
the veteran by a specialist in 
ophthalmology in order to ascertain the 
current nature and extent of severity of 
any visual acuity and visual field loss 
associated with eye impairment.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be undertaken.  

Specifically, determination of central 
visual acuity should best reflect 
obtainable distant vision.  Visual field 
loss should be determined by using the 
Goldmann Bowl Perimeter with target 
III/4e with kinetic mode, and plotted on 
Goldmann Bowel Perimeter Chart, Figure 1.  
C.F.R. § 4.76.  (The examiner must 
compute the average contraction of visual 
fields.)  

The examiner should express an opinion 
whether the veteran is blind or so nearly 
blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less based upon the 
examination computations.  Any opinions 
expressed by the examiner as to the 
severity of the veteran's visual acuity 
must be accompanied by a complete 
rationale.

4.  The veteran should be afforded a VA 
aid and attendance/housebound examination 
with completion of VA Form 21-2680, and 
any further indicated special 
examinations for the purpose of 
determining whether he meets the criteria 
for special monthly pension based on the 
need for the regular aid and attendance 
of another person, or has been rendered 
housebound due to his disabilities.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special tests and 
studies should be undertaken.  The 
examiner(s) must express an opinion as to 
whether, on account of his disabilities, 
the veteran requires the regular aid and 
attendance of another individual to 
perform basic daily self care, or has 
been rendered housebound because of his 
disabilities.  Any opinion(s) expressed 
by the examiner(s) must be accompanied by 
a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
special monthly pension by reason of 
being in need of aid and attendance or on 
account of being housebound. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO; however, 
the veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for special monthly 
pension benefits.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


